Name: Council Regulation (EU) No 779/2014 of 17 July 2014 fixing the fishing opportunities for anchovy in the Bay of Biscay for the 2014/15 fishing season
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 18.7.2014 EN Official Journal of the European Union L 212/1 COUNCIL REGULATION (EU) No 779/2014 of 17 July 2014 fixing the fishing opportunities for anchovy in the Bay of Biscay for the 2014/15 fishing season THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 43(3) of the Treaty provides that the Council, on a proposal from the Commission, is to adopt measures on the fixing and allocation of fishing opportunities. (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (1) requires that conservation measures be adopted taking into account available scientific, technical and economic advice, including, where relevant, reports drawn up by the Scientific, Technical and Economic Committee for Fisheries (STECF). (3) It is incumbent upon the Council to adopt measures on the fixing and allocation of fishing opportunities, including certain conditions functionally linked thereto, as appropriate. Fishing opportunities should be allocated to Member States in such a way as to ensure relative stability of fishing activities of each Member State for each fish stock or fishery and having due regard to the objectives of the Common Fisheries Policy established in Regulation (EU) No 1380/2013. (4) The total allowable catch (TACs) should be established on the basis of available scientific advice, taking into account biological and socioeconomic aspects whilst ensuring fair treatment between fishing sectors. (5) Preliminary advice from the International Council for the Exploration of the Sea (ICES) estimates that the Bay of Biscay anchovy 2014 spawning stock biomass, at the time of spawning, is 66 158 tonnes. In 2009, the Commission presented a proposal for a Regulation establishing a long-term plan for the stock of anchovy in the Bay of Biscay and the fisheries exploiting that stock. On the basis of that proposal, it is appropriate to fix a TAC of 20 100 tonnes for the 2014/15 fishing season corresponding to an approximate increase of 18 % compared to the previous TAC. (6) In accordance with Article 2 of Council Regulation (EC) No 847/96 (2), it is necessary to establish to what extent the stock of anchovy in the Bay of Biscay is subject to the measures laid down in that Regulation. (7) From 1 January 2015, the fishery for anchovy in the Bay of Biscay will be subject to the landing obligation provided for in point (a) of Article 15(1) of Regulation (EU) No 1380/2013. Therefore, under the conditions specified in that Regulation, catches of anchovies in this fishery are to be brought and retained on board the fishing vessels, and are to be recorded, landed and counted against the quotas. (8) In view of the start of the 2014/15 fishing season and for the purpose of the annual reporting of catches, this Regulation should enter into force as soon as possible after its publication and should apply from 1 July 2014, HAS ADOPTED THIS REGULATION: Article 1 Fishing opportunities for anchovy in the Bay of Biscay The total allowable catch (TAC) and its allocation between Member States for the fishing season running from 1 July 2014 until 30 June 2015 for the stock of anchovy in ICES Subarea VIII, as defined in Regulation (EC) No 218/2009 of the European Parliament and of the Council (3), shall be as follows (in tonnes live weight): Species: Anchovy Engraulis encrasicolus ICES Zone: VIII (ANE/08.) Spain 18 090 Analytical TAC France 2 010 EU 20 100 TAC 20 100 Article 2 Special provisions on allocations of fishing opportunities The allocation of fishing opportunities among Member States as set out in Article 1 shall be without prejudice to: (a) exchanges made pursuant to Article 16(8) of Regulation (EU) No 1380/2013; (b) deductions and reallocations made pursuant to Article 37 of Council Regulation (EC) No 1224/2009 (4); (c) reallocations made pursuant to Article 10(4) of Council Regulation (EC) No 1006/2008 (5); (d) additional landings allowed under Article 3 of Regulation (EC) No 847/96; (e) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96; (f) deductions made pursuant to Articles 105, 106 and 107 of Regulation (EC) No 1224/2009; (g) quota transfers and exchanges pursuant to Article 20 of Council Regulation (EU) No 43/2014 (6). Article 3 Year-to-year management The stock referred to in Article 1 shall be considered subject to an analytical TAC for the purposes of Regulation (EC) No 847/96. Article 3(2) and (3) and Article 4 of that Regulation shall apply. Article 4 Landing of catches and by-catches before 1 January 2015 From 1 July 2014 until 31 December 2014, fish from the stock referred to in Article 1 shall be retained on board or landed only if: (a) the catches have been taken by vessels flying the flag of a Member State having a quota and that quota is not exhausted; or (b) the catches consist of a share in a Union quota which has not been allocated by quota among Member States, and that Union quota has not been exhausted. Article 5 Data transmission When, pursuant to Articles 33 and 34 of Regulation (EC) No 1224/2009, Member States submit data to the Commission relating to landing of quantities of anchovy caught, they shall use the stock code ANE/08. Article 6 Entry into force This Regulation shall enter into force the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2014 until 30 June 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 2014. For the Council The President S. GOZI (1) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (2) Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (OJ L 115, 9.5.1996, p. 3). (3) Regulation (EC) No 218/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (OJ L 87, 31.3.2009, p. 70). (4) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (5) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters, amending Regulations (EEC) No 2847/93 and (EC) No 1627/94 and repealing Regulation (EC) No 3317/94 (OJ L 286, 29.10.2008, p. 33). (6) Council Regulation (EU) No 43/2014 of 20 January 2014 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, to Union vessels, in certain non-Union waters (OJ L 24, 28.1.2014, p. 1).